Citation Nr: 1713966	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

N Whitaker, Associate Counsel










INTRODUCTION

The Veteran served on active duty with the Philippine Guerilla and Combination Service from February 1945 to July 1945.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2015 Rating Decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran filed an initial claim for service connection for bilateral sensorineural hearing loss in January 2015.  The RO granted service connection with an evaluation of 10 percent disabling in April 2015.  The Veteran filed a Notice of Disagreement seeking an increased evaluation in July 2015 and the RO issued a Statement of the Case in January 2016.  

The Board notes that, in the March 2016 VA Form 9 Appeal to the Board of Veterans' Appeals, the Veteran raised the issue of a worsening of symptoms since his last VA audiogram examination.  Specifically, the Veteran requests a new VA examination to assess his decline in hearing capacity.  As such, additional development is required concerning the Veteran's claim for entitlement to a higher initial rating for service-connected bilateral hearing loss.  Accordingly, this matter is REMANDED.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  This undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claim of entitlement to a higher initial rating for service-connected bilateral hearing loss would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks a higher initial rating for bilateral hearing loss which is currently rated as 10 percent disabling effective January 2015.  The Veteran underwent a VA audiological examination in April 2015.  The audiological testing performed showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
70
65
LEFT
45
50
60
65
65

The average decibel loss was 60 in the left ear and 56 in the right ear.  Use of Table VIA was applied because the examiner determined that the use of speech discrimination score testing was inappropriate for this Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores. 

In the March 2016 VA Form 9 Appeal to the Board of Veterans Appeals, the Veteran asserted a worsening of symptoms since his last examination and requested a VA audiogram examination to assess his decline in hearing capacity.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiogram examination before an audiologist to assess the nature and severity of his current service-connected hearing loss.  Report the severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the effects of the Veteran's hearing loss disability on his functioning

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112
 (West 2014).



_________________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





